Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Allowable Subject Matter
Claims 1-14 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Bai (US 9564238 B1).
Bai discloses a flash memory device that uses dummy memory cells as source line pull down circuits. In one embodiment, when a memory cell is in read mode or erase mode, its source line is coupled to ground through a bitline of a dummy memory cell, which in turn is coupled to ground. When the memory cell is in program mode, the bitline of the dummy memory cell is coupled to an inhibit voltage, which places the dummy memory cell in a program inhibit mode that maintains the dummy memory cell in erased state.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a strap cell comprising a second bit line terminal, a second source line terminal, a first pull down circuit contact, and a second pull down circuit contact; a second bit line coupled to the second bit line terminal, the first pull down circuit contact, and the second pull down circuit contact, wherein the first pull down circuit contact is located on one end of the second bit line and the second pull down circuit contact is located on an opposite end of the second bit line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824